Examiner’s Amendment/Comment
An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. Any replacement drawings should include a transmittal page stating that the attached amendments to the drawings were required by the Office in an examiner’s amendment with the Notice of Allowability.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Incorporation By Reference
This application incorporates by reference U.S. Design Patent Application No. 29/681,654.  All of the material from this U.S. Design application which is essential to the claimed design is included herein.  It is understood that any material in this U.S. Design application which is not present herein forms no part of the claimed design.
Specification
A. To emphasize that the design is for a type of article, the full title has been inserted into the Fig. 1 description.  For clarity, the Fig.1 description has been amended by the examiner to read:
-- FIG. 1 is a top perspective view of a Light Fixture with Flush Lens. --
B. The descriptive statement reading: 
[All other surface(s) or portion(s) of the light fixture…form no part of the claimed design.]
included in the specification, following the oblique line description, is impermissible because statements which describe or suggest other embodiments of the claimed design which are not illustrated in the drawing disclosure are not permitted in the specification of an issued design patent; see MPEP 1503.01, II.  Therefore, the statement has been removed by the examiner from the Specification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA VUJCIC whose telephone number is (571)272-6403.  The examiner can normally be reached on Monday-Thursday 7-5:30 EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan can be reached on 408-918-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATASHA VUJCIC/Examiner, Art Unit 2913                                                                                                                                                                                                        May 31, 2022